

Exhibit 10.1
AMENDED AND RESTATED
OBALON THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
1.
PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents, Subsidiaries and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company’s future performance through the grant of Awards.
Capitalized terms not defined elsewhere in the text are defined in Section 28.
This Plan amends and restates in its entirety the Obalon Therapeutics, Inc. 2016
Equity Incentive Plan (the “Original Plan”).

2.
SHARES SUBJECT TO THE PLAN.

2.1    Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is 220,000 plus (a) any reserved shares not issued or subject
to outstanding grants under the Company’s 2008 Equity Incentive Plan (the “Prior
Plan”) on the Original Effective Date (as defined below), plus (b) shares that
are subject to stock options or other awards granted under the Prior Plan that
cease to be subject to such stock options or other awards by forfeiture or
otherwise after the Original Effective Date, (c) shares issued under the Prior
Plan before or after the Original Effective Date pursuant to the exercise of
stock options that are, after the Original Effective Date, forfeited, (d) shares
issued under the Prior Plan that are repurchased by the Company at the original
issue price and (e) shares that are subject to stock options or other awards
under the Prior Plan that are used to pay the exercise price of an option or
withheld to satisfy the tax withholding obligations related to any award.
2.2    Lapsed, Returned Awards. Shares subject to Awards, and Shares issued
under the Plan under any Award, will again be available for grant and issuance
in connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
or other property rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan. Shares used
to pay the exercise price of an Award or withheld to satisfy the tax withholding
obligations related to an Award will become available for future grant or sale
under the Plan. For the avoidance of doubt, Shares that otherwise become
available for grant and issuance because of the provisions of this Section 2.2
shall not include Shares subject to Awards that initially became available
because of the substitution clause in Section 21.2 hereof.


1


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




2.3    Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4    Automatic Share Reserve Increase. The number of Shares available for
grant and issuance under the Plan shall be increased on January 1, of each of
2017 through 2026, by the lesser of (a) four percent (4%) of the number of
Shares and common stock equivalents (including options, RSUs, warrants and
preferred stock on an as converted basis) issued and outstanding on each
December 31 immediately prior to the date of increase or (b) such number of
Shares determined by the Board.
2.5    Limitations. No more than 440,000 Shares shall be issued pursuant to the
exercise of ISOs.
2.6    Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, extraordinary dividends or distributions (whether in cash,
shares or other property, other than a regular cash dividend), spin‑off,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company,
without consideration, then (a) the number of Shares reserved for issuance and
future grant under the Plan set forth in Section 2.1, including Shares reserved
under sub‑clauses (a)‑(e) of Section 2.1, (b) the Exercise Prices of and number
of Shares subject to outstanding Options and SARs, (c) the number of Shares
subject to other outstanding Awards, (d) the maximum number of Shares that may
be issued as ISOs set forth in Section 2.5, and (e) the number of Shares that
may be granted as Awards to Non‑Employee Directors as set forth in Section 12,
shall be proportionately adjusted, subject to any required action by the Board
or the stockholders of the Company and in compliance with applicable securities
laws; provided that fractions of a Share will not be issued.
3.
ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Non‑Employee Directors;
provided such Consultants, Directors and Non‑Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital‑raising transaction.

4.
ADMINISTRATION.

4.1    Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non‑Employee Directors. The Committee will have the authority to:
(a)    construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b)    prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;


2


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(c)    select persons to receive Awards;
(d)    determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may vest and be exercised (which may be based on performance criteria) or
settled, any vesting acceleration or waiver of forfeiture restrictions, the
method to satisfy tax withholding obligations or any other tax liability legally
due and any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;
(e)    determine the number of Shares or other consideration subject to Awards;
(f)    determine the Fair Market Value in good faith and interpret the
applicable provisions of this Plan and the definition of Fair Market Value in
connection with circumstances that impact the Fair Market Value, if necessary;
(g)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate;
(h)    grant waivers of Plan or Award conditions;
(i)    determine the vesting, exercisability and payment of Awards;
(j)    correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k)    determine whether an Award has been earned;
(l)    determine the terms and conditions of any, and to institute any Exchange
Program;
(m)    reduce or waive any criteria with respect to Performance Factors;
(n)    adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships;
(o)    adopt rules and/or procedures (including the adoption of any subplan
under this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;
(p)    make all other determinations necessary or advisable for the
administration of this Plan;


3


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(q)    delegate any of the foregoing to one or more executive officers pursuant
to a specific delegation as permitted by applicable law, including Section
157(c) of the Delaware General Corporation Law; and
(r)    to exercise negative discretion on Performance Awards, reducing or
eliminating the amount to be paid to Participants.
4.2    Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
4.3    [Reserved.]
4.4    Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
4.5    Foreign Award Recipients. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries and Affiliates operate or have employees or other
individuals eligible for Awards, the Committee, in its sole discretion, shall
have the power and authority to: (a) determine which Subsidiaries and Affiliates
shall be covered by the Plan; (b) determine which individuals outside the United
States are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to individuals outside the United States to
comply with applicable foreign laws; (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent the Committee
determines such actions to be necessary or advisable (and such subplans and/or
modifications shall be attached to this Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 2.1 hereof; and (e) take any action, before or after an
Award is made, that the Committee determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other applicable United States securities law, the Code, or any other
applicable United States governing statute or law.
5.
OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period



4


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




during which the Option may vest and be exercised, and all other terms and
conditions of the Option, subject to the following terms of this section.
5.1    Option Grant. Each Option granted under this Plan will identify the
Option as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement will be delivered to the Participant within a
reasonable time after the granting of the Option.
5.3    Exercise Period. Options may be vested and exercisable within the times
or upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided,
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary (“Ten Percent Stockholder”) will be exercisable after the expiration
of five (5) years from the date the ISO is granted. The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines.
5.4    Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (a) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (b) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.
5.5    Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (b) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized


5


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 2.6 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
5.6    Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter time period not less than thirty (30) days
or longer time period as may be determined by the Committee, with any exercise
beyond three (3) months after the date Participant’s employment terminates
deemed to be the exercise of an NSO), but in any event no later than the
expiration date of the Options.
(a)    Death. If the Participant’s Service terminates because of the
Participant’s death (or the Participant dies within three (3) months after
Participant’s Service terminates other than for Cause or because of the
Participant’s Disability), then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant’s legal representative, or authorized assignee, no later than twelve
(12) months after the date Participant’s Service terminates (or such shorter
time period not less than six (6) months or longer time period as may be
determined by the Committee), but in any event no later than the expiration date
of the Options.
(b)    Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter time period not less than six (6) months or longer time period
as may be determined by the Committee, with any exercise beyond (a) three (3)
months after the date Participant’s employment terminates when the termination
of Service is for a Disability that is not a “permanent and total disability” as
defined in Section 22(e)(3) of the Code, or (b) twelve (12) months after the
date Participant’s employment terminates when the termination of Service is for
a Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event no
later than the expiration date of the Options.
(c)    Cause. If the Participant is terminated for Cause, then Participant’s
Options shall expire on such Participant’s date of termination of Service, or at
such later time and on such conditions as are determined by the Committee, but
in any event no later than the expiration date of the Options. Unless otherwise
provided in an employment agreement or the Award Agreement, Cause shall have the
meaning set forth in the Plan.


6


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




5.7    Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
5.8    Limitations on ISOs. With respect to Awards granted as ISOs, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
such ISOs are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
NSOs. For purposes of this Section 5.8, ISOs will be taken into account in the
order in which they were granted. The Fair Market Value of the Shares will be
determined as of the time the Option with respect to such Shares is granted. In
the event that the Code or the regulations promulgated thereunder are amended
after the Restatement Effective Date to provide for a different limit on the
Fair Market Value of Shares permitted to be subject to ISOs, such different
limit will be automatically incorporated herein and will apply to any Options
granted after the effective date of such amendment.
5.9    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.
5.10    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
6.
RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company to
sell to an eligible Employee, Consultant, or Director Shares that are subject to
restrictions (“Restricted Stock”). The Committee will determine to whom an offer
will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.

6.1    Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.


7


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




6.2    Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.
6.3    Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.
6.4    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
7.
STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent, Subsidiary or Affiliate.
All Stock Bonus Awards shall be made pursuant to an Award Agreement. No payment
from the Participant will be required for Shares awarded pursuant to a Stock
Bonus Award.

7.1    Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
7.2    Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.
7.3    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).


8


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




8.
STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to an
eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.

8.1    Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value. A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement. If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.
8.2    Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.
8.3    Form of Settlement. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying (a) the difference between the Fair Market Value of a Share on the
date of exercise over the Exercise Price; times (b) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment from the Company for the SAR exercise may be in cash, in Shares of
equivalent value, or in some combination thereof. The portion of a SAR being
settled may be paid currently or on a deferred basis with such interest or
dividend equivalent, if any, as the Committee determines, provided that the
terms of the SAR and any deferral satisfy the requirements of Section 409A of
the Code.


9


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




8.4    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
9.
RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs shall be made pursuant to an Award Agreement.

9.1    Terms of RSUs. The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU; (b)
the time or times during which the RSU may be settled; (c) the consideration to
be distributed on settlement; and (d) the effect of the Participant’s
termination of Service on each RSU; provided that no RSU shall have a term
longer than ten (10) years. An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement. If the RSU is being
earned upon satisfaction of Performance Factors, then the Committee will: (x)
determine the nature, length and starting date of any Performance Period for the
RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.
9.2    Form and Timing of Settlement. Payment of earned RSUs shall be made as
soon as practicable after the date(s) determined by the Committee and set forth
in the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
9.3    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
10.
PERFORMANCE AWARDS. A Performance Award is an award to an eligible Employee,
Consultant, or Director of the Company or any Parent, Subsidiary or Affiliate
that is based upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee, and may be
settled in cash, Shares (which may consist of, without limitation, Restricted
Stock), other property, or any combination thereof. Grants of Performance Awards
shall be made pursuant to an Award Agreement that cites Section 10 of the Plan.

10.1    Types of Performance Awards. Performance Awards shall include
Performance Shares, Performance Units, and cash‑based Awards as set forth in
Sections 10.1(a), 10.1(b), and 10.1(c) below.


10


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(a)    Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award.
(b)    Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award.
(c)    Cash‑Settled Performance Awards. The Committee may also grant
cash‑settled Performance Awards to Participants under the terms of this Plan.
The amount to be paid under any Performance Award may be adjusted on the basis
of such further consideration as the Committee shall determine in its sole
discretion.
10.2    Terms of Performance Awards. Performance Awards will be based on the
attainment of performance goals using the Performance Factors within this Plan
that are established by the Committee for the relevant Performance Period. The
Committee will determine, and each Award Agreement shall set forth, the terms of
each Performance Award including, without limitation: (a) the amount of any cash
bonus, (b) the number of Shares deemed subject to an award of Performance
Shares; (c) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(d) the consideration to be distributed on settlement, and (e) the effect of the
Participant’s termination of Service on each Performance Award. In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares. Prior to settlement the
Committee shall determine the extent to which Performance Awards have been
earned. Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Awards that are subject to different
Performance Periods and different performance goals and other criteria.
10.3    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).
11.
PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where approved for the
Participant by the Committee and where permitted by law (and to the extent not
otherwise set forth in the applicable Award Agreement):

(a)    by cancellation of indebtedness of the Company to the Participant;
(b)    by surrender of Shares by the Participant that have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Award will be exercised or settled;


11


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(c)    by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary;
(d)    by consideration received by the Company pursuant to a broker‑assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;
(e)    by any combination of the foregoing; or
(f)    by any other method of payment as is permitted by applicable law.
12.
GRANTS TO NON‑EMPLOYEE DIRECTORS. Non‑Employee Directors are eligible to receive
any type of Award offered under this Plan except ISOs. Awards pursuant to this
Section 12 may be automatically made pursuant to policy adopted by the Board, or
made from time to time as determined in the discretion of the Board. The
aggregate number of Shares subject to Awards granted to a Non‑Employee Director
pursuant to this Section 12 in any calendar year shall not exceed 55,000.

12.1    Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non‑Employee Directors. A Non‑Employee Director who is elected or re‑elected as
a member of the Board will be eligible to receive an Award under this Section
12.
12.2    Vesting, Exercisability and Settlement. Except as set forth in Section
21, Awards shall vest, become exercisable and be settled as determined by the
Board. With respect to Options and SARs, the exercise price granted to
Non‑Employee Directors shall not be less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.
12.3    Election to receive Awards in Lieu of Cash. A Non‑Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.3 shall be filed with the Company on the form
prescribed by the Company.
13.
WITHHOLDING TAXES.

13.1    Withholding Generally. Whenever Shares are to be issued in satisfaction
of Awards granted under this Plan or a tax event occurs, the Company may require
the Participant to remit to the Company, or to the Parent, Subsidiary or
applicable Affiliate employing the Participant, an amount sufficient to satisfy
applicable U.S. federal, state, local and international withholding tax
requirements or any other tax or social insurance liability legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted under this
Plan are to be made in cash, such payment will be net of an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
or social insurance requirements or any other tax liability legally due from the
Participant. The Fair Market Value of the Shares will be determined as of the
date that the taxes are required to be withheld and such Shares shall be valued
based on the value of the actual trade or, if there is none, the Fair Market
Value of the Shares as of the previous trading day.


12


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




13.2    Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such tax withholding obligation or any other tax
liability legally due from the Participant, in whole or in part by (without
limitation) (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, (c) delivering to the Company
already‑owned Shares having a Fair Market Value equal to the minimum amount
required to be withheld or (d) withholding from proceeds of the sale of
otherwise deliverable Shares acquired pursuant to an Award either through a
voluntary sale or through a mandatory sale arranged by the Company for the
minimum amount required to be withheld.
14.
TRANSFERABILITY.

14.1    Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.
14.2    Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post‑termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued Service to the
Company or its Parent, Subsidiary, or Affiliate, (c) amend the permissible
payment methods with respect to the exercise or purchase of any such Award, (d)
amend the adjustments to be implemented in the event of changes in the
capitalization and other similar events with respect to such Award, and (e) make
such other changes to the terms of such Award as the Committee deems necessary
or appropriate in its sole discretion. Notwithstanding anything to the contrary
in the Plan, in no event will the Committee have the right to determine and
implement the terms and conditions of any Award Transfer Program without
stockholder approval.
15.
PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

15.1    Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement (“Dividend Equivalent Rights”). After Shares are
issued to the Participant, the Participant will be a stockholder and have all
the


13


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




rights of a stockholder with respect to such Shares, including the right to vote
and receive all dividends or other distributions made or paid with respect to
such Shares; provided, that if such Shares are Restricted Stock, then any new,
additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Stock; provided, further,
that the Participant will have no right to retain such stock dividends or stock
distributions with respect to Shares that are repurchased at the Participant’s
Purchase Price or Exercise Price, as the case may be, pursuant to Section 15.2.
However, the Committee, in its discretion, may provide in the Award Agreement
evidencing any Award that the Participant shall be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Shares
underlying an Award during the period beginning on the date the Award is granted
and ending, with respect to each Share subject to the Award, on the earlier of
the date on which the Award is exercised or settled or the date on which it is
forfeited. Such Dividend Equivalent Rights, if any, shall be credited to the
Participant in the form of additional whole Shares as of the date of payment of
such cash dividends on Shares.
15.2    Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.
16.
CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non‑U.S. exchange controls or securities law
restrictions to which the Shares are subject.

17.
ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s Shares,
the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s



14


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




Shares or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.
18.
REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder approval,
the Committee may (a) reprice Options or SARs (and where such repricing is a
reduction in the Exercise Price of outstanding Options or SARs, the consent of
the affected Participants is not required provided written notice is provided to
them, notwithstanding any adverse tax consequences to them arising from the
repricing), and (b) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

19.
SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be effective
unless such Award is in compliance with all applicable U.S. and foreign federal
and state securities and exchange control laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the date of grant of the Award and also on the date of exercise or
other issuance. Notwithstanding any other provision in this Plan, the Company
will have no obligation to issue or deliver certificates for Shares under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal or
foreign law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any foreign or state securities laws, exchange
control laws, stock exchange or automated quotation system, and the Company will
have no liability for any inability or failure to do so.

20.
NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under this
Plan will confer or be deemed to confer on any Participant any right to continue
in the employ of, or to continue any other relationship with, the Company or any
Parent, Subsidiary or Affiliate or limit in any way the right of the Company or
any Parent, Subsidiary or Affiliate to terminate Participant’s employment or
other relationship at any time.

21.
CORPORATE TRANSACTIONS.

21.1    Assumption or Replacement of Awards by Successor. In the event that the
Company is subject to a Corporate Transaction, outstanding Awards acquired under
the Plan shall be subject to the agreement evidencing the Corporate Transaction,
which need not treat all outstanding Awards in an identical manner. Such
agreement, without the Participant’s consent, shall provide for one or more of
the following with respect to all outstanding Awards as of the effective date of
such Corporate Transaction:


15


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(a)    The continuation of an outstanding Award by the Company (if the Company
is the successor entity).
(b)    The assumption of an outstanding Award by the successor or acquiring
entity (if any) of such Corporate Transaction (or by its parents, if any), which
assumption, will be binding on all selected Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be adjusted appropriately pursuant to Section 424(a) of
the Code and/or Section 409A of the Code, as applicable.
(c)    The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Awards (except that the exercise price and
the number and nature of shares issuable upon exercise of any such option or
stock appreciation right, or any award that is subject to Section 409A of the
Code, will be adjusted appropriately pursuant to Section 424(a) of the Code
and/or Section 409A of the Code, as applicable).
(d)    The full or partial acceleration of exercisability or vesting and
accelerated expiration of an outstanding Award and lapse of the Company’s right
to repurchase or re‑acquire shares acquired under an Award or lapse of
forfeiture rights with respect to shares acquired under an Award.
(e)    The settlement of the full value of such outstanding Award (whether or
not then vested or exercisable) in cash, cash equivalents, or securities of the
successor entity (or its parent, if any) with a Fair Market Value equal to the
required amount, followed by the cancellation of such Awards; provided, however,
that such Award may be cancelled if such Award has no value, as determined by
the Committee, in its discretion. Subject to Section 409A of the Code, such
payment may be made in installments and may be deferred until the date or dates
the Award would have become exercisable or vested. Such payment may be subject
to vesting based on the Participant’s continued service, provided that the
vesting schedule shall not be less favorable to the Participant than the
schedule under which the Award would have become vested or exercisable. For
purposes of this Section 21.1(e), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security.
(f)    The cancellation of outstanding Awards in exchange for no consideration.
The Board shall have full power and authority to assign the Company’s right to
repurchase or re‑acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
(if any) refuses to assume, convert, replace or substitute Awards, as provided
above, pursuant to a Corporate Transaction, the Committee will notify the
Participant in writing or electronically that such Award will be exercisable for
a period of time determined by the Committee in its sole discretion, and such
Award will terminate upon the expiration of such period. Awards need not be
treated similarly in a Corporate Transaction.
21.2    Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with


16


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




an acquisition of such other company or otherwise, by either; (a) granting an
Award under this Plan in substitution of such other company’s award; or (b)
assuming such award as if it had been granted under this Plan if the terms of
such assumed award could be applied to an Award granted under this Plan. Such
substitution or assumption will be permissible if the holder of the substituted
or assumed award would have been eligible to be granted an Award under this Plan
if the other company had applied the rules of this Plan to such grant. In the
event the Company assumes an award granted by another company, the terms and
conditions of such award will remain unchanged (except that the Purchase Price
or the Exercise Price, as the case may be, and the number and nature of Shares
issuable upon exercise or settlement of any such Award will be adjusted
appropriately pursuant to Section 424(a) of the Code and/or Section 409A of the
Code, as applicable). In the event the Company elects to grant a new Option in
substitution rather than assuming an existing option, such new Option may be
granted with a similarly adjusted Exercise Price. Substitute Awards shall not be
deducted from the number of Shares authorized for grant under the Plan or
authorized for grant to a Participant in a calendar year.
21.3    Non‑Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non‑Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
22.
[RESERVED.]

23.
TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein, this
Plan will become effective on the Restatement Effective Date and will terminate
on the tenth (10th) anniversary of the Original Effective Date. This Plan and
all Awards granted hereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (excluding its conflict of law rules).

24.
AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or amend
this Plan in any respect, including, without limitation, amendment of any form
of Award Agreement or instrument to be executed pursuant to this Plan; provided,
however, that the Board will not, without the approval of the stockholders of
the Company, amend this Plan in any manner that requires such stockholder
approval; provided, further, that a Participant’s Award shall be governed by the
version of this Plan then in effect at the time such Award was granted. No
termination or amendment of the Plan or any outstanding Award may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with applicable law,
regulation or rule.

25.
NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board, the
submission of this Plan to the stockholders of the Company for approval, nor any
provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.



17


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




26.
INSIDER TRADING POLICY. Each Participant who receives an Award shall comply with
any policy adopted by the Company from time to time covering transactions in the
Company’s securities by Employees, officers and/or directors of the Company.

27.
ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
Participant’s employment or other service with the Company that is applicable to
executive officers, employees, directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law, may require the cancelation of outstanding Awards and the
recoupment of any gains realized with respect to Awards.

28.
DEFINITIONS. As used in this Plan, and except as elsewhere defined herein, the
following terms will have the following meanings:

28.1    “Affiliate” means any person or entity that directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, the Company, including any general partner, managing
member, officer or director of the Company, in each case as of the date on
which, or at any time during the period for which, the determination of
affiliation is being made. For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such person or entity, whether through
the ownership of voting securities or by contract or otherwise.
28.2    “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
28.3    “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and country‑specific appendix thereto for
grants to non‑U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.
28.4    “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.
28.5    “Board” means the Board of Directors of the Company.
28.6    “Cause” means (i) Participant’s willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a Company policy; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company;


18


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(iii) unauthorized use or disclosure by Participant of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s willful breach of any of
his or her obligations under any written agreement or covenant with the Company.
The determination as to whether a Participant is being terminated for Cause
shall be made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability to terminate a Participant’s employment or consulting relationship at
any time as provided in Section 20 above, and the term “Company” will be
interpreted to include any Subsidiary or Parent, as appropriate. Notwithstanding
the foregoing, the foregoing definition of “Cause” may, in part or in whole, be
modified or replaced in each individual employment agreement or Award Agreement
with any Participant, provided that such document supersedes the definition
provided in this Section 28.6.
28.7    “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
28.8    “Committee” means the Compensation Committee of the Board or those
persons to whom administration of the Plan, or part of the Plan, has been
delegated as permitted by law.
28.9    “Common Stock” means the common stock of the Company.
28.10    “Company” means Obalon Therapeutics, Inc. or any successor corporation.
28.11    “Consultant” means any natural person, including an advisor or
independent contractor, engaged by the Company or a Parent, Subsidiary or
Affiliate to render services to such entity.
28.12    “Corporate Transaction” means the occurrence of any of the following
events:
(a)    any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d‑3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then‑outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction;
(b)    the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(c)    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;


19


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(d)    any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or
(e)    a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (e), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount shall become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.
28.13    “Director” means a member of the Board.
28.14    “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
28.15    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent, Subsidiary or Affiliate. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
28.16    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
28.17    “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced.
28.18    “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.


20


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




28.19    “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:
(a)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;
(b)    if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Committee deems reliable;
(c)    in the case of an Option or SAR grant made on the Original Effective
Date, the price per share at which shares of the Company’s Common Stock are
initially offered for sale to the public by the Company’s underwriters in the
initial public offering of the Company’s Common Stock pursuant to a registration
statement filed with the SEC under the Securities Act; or
(d)    if none of the foregoing is applicable, by the Board or the Committee in
good faith.
28.20    “Insider” means an officer or director of the Company or any other
person whose transactions in the Company’s Common Stock are subject to Section
16 of the Exchange Act.
28.21    “IRS” means the United States Internal Revenue Service.
28.22    “Non‑Employee Director” means a Director who is not an Employee of the
Company or any Parent, Subsidiary or Affiliate.
28.23    “Option” means an award of an option to purchase Shares pursuant to
Section 5.
28.24    “Original Effective Date” means the day immediately prior to the date
of the underwritten initial public offering of the Company’s Common Stock
pursuant to a registration statement that was declared effective by the SEC.
28.25    “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
28.26    “Participant” means a person who holds an Award under this Plan.
28.27    “Performance Award” means an award covering cash, Shares or other
property granted pursuant to Section 10 or Section 12 of the Plan.
28.28    “Performance Factors” means any of the factors selected by the
Committee and specified in an Award Agreement. Such factors may include, but are
not limit to, the following


21


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, on a GAAP or non‑GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre‑established target, to determine whether the performance goals established
by the Committee with respect to applicable Awards have been satisfied:
(a)    Profit Before Tax;
(b)    Sales;
(c)    Expenses;
(d)    Billings;
(e)    Revenue;
(f)    Net revenue;
(g)    Earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock‑based compensation expenses, depreciation and
amortization);
(h)    Operating income;
(i)    Operating margin;
(j)    Operating profit;
(k)    Controllable operating profit, or net operating profit;
(l)    Net Profit;
(m)    Gross margin;
(n)    Operating expenses or operating expenses as a percentage of revenue;
(o)    Net income;
(p)    Earnings per share;
(q)    Total stockholder return;
(r)    Market share;
(s)    Return on assets or net assets;
(t)    The Company’s stock price;
(u)    Growth in stockholder value relative to a pre‑determined index;


22


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(v)    Return on equity;
(w)    Return on invested capital;
(x)    Cash Flow (including free cash flow or operating cash flows)
(y)    Balance of cash, cash equivalents and marketable securities;
(z)    Cash conversion cycle;
(aa)    Economic value added;
(bb)    Individual confidential business objectives;
(cc)    Contract awards or backlog;
(dd)    Overhead or other expense reduction;
(ee)    Credit rating;
(ff)    Completion of an identified special project;
(gg)    Completion of a joint venture or other corporate transaction;
(hh)    Strategic plan development and implementation;
(ii)    Succession plan development and implementation;
(jj)    Improvement in workforce diversity;
(kk)    Employee satisfaction;
(ll)    Employee retention;
(mm)    Customer indicators and/or satisfaction;
(nn)    New product invention or innovation;
(oo)    Research and development expenses;
(pp)    Attainment of research and development milestones;
(qq)    Improvements in productivity;
(rr)    Bookings;
(ss)    Working‑capital targets and changes in working capital;
(tt)    Attainment of objective operating goals and employee metrics; and


23


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




(uu)    Any other metric that is capable of measurement as determined by the
Committee.
The Committee may, in recognition of unusual or non‑recurring items such as
acquisition‑related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
28.29    “Performance Period” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Factors will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance
Award.
28.30    “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, consisting of a unit valued by reference to a designated
number of Shares, the value of which may be paid to the Participant by delivery
of Shares or, if set forth in the instrument evidencing the Award, of such
property as the Committee shall determine, including, without limitation, cash,
other property, or any combination thereof, upon the attainment of performance
goals, as established by the Committee, and other terms and conditions specified
by the Committee.
28.31    “Performance Unit” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, consisting of a unit valued by reference to a designated
amount of property other than Shares, which value may be paid to the Participant
by delivery of such property as the Committee shall determine, including,
without limitation, cash, Shares, other property, or any combination thereof,
upon the attainment of performance goals, as established by the Committee, and
other terms and conditions specified by the Committee.
28.32    “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother‑in‑law, father‑in‑law, son‑in‑law, daughter‑in‑law, brother‑in‑law, or
sister‑in‑law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
28.33    “Plan” means this Amended and Restated Obalon Therapeutics, Inc. 2016
Equity Incentive Plan.
28.34    “Purchase Price” means the price to be paid for Shares acquired under
the Plan, other than Shares acquired upon exercise of an Option or SAR.
28.35    “Restatement Effective Date” means the date the Plan (as amended and
restated) is adopted by the Board.


24


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




28.36    “Restricted Stock Award” means an award of Shares pursuant to Section 6
or Section 12 of the Plan, or issued pursuant to the early exercise of an
Option.
28.37    “Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.
28.38    “SEC” means the United States Securities and Exchange Commission.
28.39    “Securities Act” means the United States Securities Act of 1933, as
amended.
28.40    “Service” shall mean service as an Employee, Consultant, Director or
Non‑Employee Director, to the Company or a Parent, Subsidiary or Affiliate,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. An Employee will not be deemed to have ceased to
provide Service in the case of (a) sick leave, (b) military leave, or (c) any
other leave of absence approved by the Company; provided, that such leave is for
a period of not more than 90 days (x) unless reemployment upon the expiration of
such leave is guaranteed by contract or statute, or (y) unless provided
otherwise pursuant to formal policy adopted from time to time by the Company’s
Board and issued and promulgated to employees in writing. In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full‑time to
part‑time), the Committee may make such provisions respecting suspension of or
modification to vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate or during such change in working
hours as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement. In the event of military leave, if required by applicable laws,
vesting shall continue for the longest period that vesting continues under any
other statutory or Company approved leave of absence and, upon a Participant’s
returning from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given vesting credit with respect
to Awards to the same extent as would have applied had the Participant continued
to provide Service to the Company throughout the leave on the same terms as he
or she was providing Service immediately prior to such leave. An employee shall
have terminated employment as of the date he or she ceases to provide Service
(regardless of whether the termination is in breach of local employment laws or
is later found to be invalid) and employment shall not be extended by any notice
period or garden leave mandated by local law, provided, however, that a change
in status from an employee to a consultant or advisor shall not terminate the
service provider’s Service, unless determined by the Committee, in its
discretion. The Committee will have sole discretion to determine whether a
Participant has ceased to provide Service and the effective date on which the
Participant ceased to provide Service.
28.41    “Shares” means shares of Common Stock and the common stock of any
successor entity.
28.42    “Stock Appreciation Right” means an Award granted pursuant to Section 8
or Section 12 of the Plan.


25


US‑DOCS\100836753.2

--------------------------------------------------------------------------------




28.43    “Stock Bonus” means an Award granted pursuant to Section 7 or Section
12 of the Plan.
28.44    “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
28.45    “Treasury Regulations” means regulations promulgated by the United
States Treasury Department.
28.46    “Unvested Shares” means Shares that have not yet vested or are subject
to a right of repurchase in favor of the Company (or any successor thereto).



NOTICE OF STOCK OPTION GRANT
OBALON THERAPEUTICS INC. 2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Option Grant (the “Notice of Grant”) and the
attached Stock Option Agreement, including any special terms and conditions for
your country set forth in the appendix attached thereto (collectively, the
“Option Agreement”). You have been granted an Option to purchase shares of
Common Stock of the Company under the Plan subject to the terms and conditions
of the Plan, this Notice of Grant and the Option Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 
 
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
 
 
 
 
 
Exercise Price per Share:
 
 
 
 
 
 
 
 
 
 
Total Number of Shares:
 
 
 
 
 
 
 
 
 
 
Type of Option:
 
     Non-Qualified Stock Option
 
 
 
 
 
 
 
 
 
 
     Incentive Stock Option
 
 
 
 
 
 
 
Expiration Date:
 
                    ; this Option expires earlier if your Service terminates
earlier, as described in the Option Agreement.
 
 
 
 
 
Vesting Schedule:
 
[Sample vesting language:] [This Option becomes exercisable with respect to the
first 25% of the Shares subject to this Option when you complete 12 months of
Service from the Vesting Commencement Date. Thereafter, this Option becomes
exercisable with respect to an additional 1/48th of the Shares subject to this
Option when you complete each month of Service.] [Note: actual vesting language
to match vesting schedule approved by the Board or Committee]

You understand that your employment or consulting relationship with the Company
or a Parent, Subsidiary or Affiliate is for an unspecified duration, can be
terminated at any time, and that nothing in this Notice of Grant, the Option
Agreement or the Plan changes the nature of that relationship. By accepting this
Option, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan, this Notice of Grant and the Option
Agreement. By accepting this Option, you consent to the electronic delivery and
acceptance as further set forth in the Option Agreement.
 
 
 
 
OBALON THERAPEUTICS INC.
 
 
By:
 
 
 
 
 
 
Andrew Rasdal
 
 
President and CEO



STOCK OPTION AGREEMENT
OBALON THERAPEUTICS INC. 2016
EQUITY INCENTIVE PLAN
You have been granted an Option by Obalon Therapeutics Inc. (the “Company”)
under the 2016 Equity Incentive Plan (the “Plan”) to purchase Shares (the
“Option”), subject to the terms, restrictions and conditions of the Plan, the
Notice of Stock Option Grant (the “Notice of Grant”) and this Stock Option
Agreement, including any special terms and conditions for your country set forth
in the appendix attached hereto (the “Appendix”) (collectively, the
“Agreement”).
1. Grant of Option. You have been granted the Option for the number of Shares
set forth in the Notice of Grant at the Exercise Price per Share set forth in
the Notice of Grant. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 limit under Code Section 422(d), it shall be treated as
a Nonqualified Stock Option (“NSO”).
2. Termination.
(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination of Service (subject to the expiration detailed in Section 6). If
your Service is terminated for Cause, this Option will expire upon the date of
such termination.
You acknowledge and agree that the vesting schedule set forth in the Notice of
Grant may change prospectively in the event that your service status changes
between full and part-time status in accordance with Company policies relating
to work schedules and vesting of awards. You acknowledge that the vesting of the
Shares pursuant to this Agreement is earned only by continuing Service.
(b) Death; Disability. If you die before your Service terminates (or you die
within three months of your termination of Service other than for Cause), then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date of death (subject to the expiration detailed in
Section 6). If your Service terminates because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after your termination date (subject to the expiration detailed in
Section 6).
(c) Termination Date. For purposes of this Option, your Service will be
considered terminated as of the date you are no longer actively providing
services to the Company or a Parent, Subsidiary or Affiliate (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or engaged or
the terms of your employment or consulting agreement, if any), and your period
of Service will not include any contractual notice period or any period of
“garden leave” or similar period mandated under labor laws in the jurisdiction
where you are employed or engaged or the terms of your employment or consulting
agreement, if any. The Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
this Option (including whether you may still be considered to be providing
services while on a leave of absence).
 
(d) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.
3. Exercise of Option.
(a) Right to Exercise. This Option is exercisable during its term in accordance
with the vesting schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This Option may not be exercised for a fraction of a Share.
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of a fully executed Exercise Notice accompanied by the aggregate
Exercise Price and any applicable withholding of Tax-Related Items as detailed
in Section 8 below.
(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable withholding of Tax-Related Items as described below.
4. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at your election:
(a) your personal check, wire transfer, or a cashier’s check;
(b) for U.S. taxpayers only: certificates for shares of Company stock that you
own, along with any forms needed to effect a transfer of those shares to the
Company; the value of the shares, determined as of the effective date of the
Option exercise, will be applied to the Exercise Price. Instead of surrendering
shares of Company stock, you may attest to the ownership of those shares on a
form provided by the Company and have the same number of shares subtracted from
the Exercised Shares issued to you. However, you may not surrender, or attest to
the ownership of, shares of Company stock in payment of the Exercise Price of
your Option if your action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to this Option for
financial reporting purposes;
(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Exercised Shares and to
deliver to the Company from the sale proceeds an amount sufficient to pay the
Exercise Price and any withholding of Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or
(d) other method authorized by the Company.
5. Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid.
However, if you are a U.S. taxpayer, you may dispose of this Option in your will
or in a beneficiary designation. If you are a U.S. taxpayer and this Option is
designated as a NSO in the Notice of Grant, then the Committee may, in its sole
discretion, allow you to transfer this Option as a gift to one or more family
members. For purposes of this Agreement, “family member” means a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in- law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest. In addition, if
you are a U.S. taxpayer and this Option is designated as a NSO in the Notice of
Grant, then the Committee may, in its sole discretion, allow you to transfer
this Option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights. The Committee will allow you to
transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement.
This Option may not be transferred in any manner other than by will or by the
laws of descent or distribution or court order and may be exercised during the
lifetime of you only by you, your guardian, or legal representative, as
permitted in the Plan and applicable local laws. The terms of the Plan and this
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of you.
6. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is ten years after the grant date
(five years after the grant date if this Option is designated as an ISO in the
Notice of Grant and Section 5.3 of the Plan applies).
7. Tax Consequences. You should consult a tax adviser for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
(a) Exercising the Option. You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding of
Tax-Related Items.
(b) Notice of Disqualifying Disposition of ISO Shares. If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition. You
agree that you may be subject to income tax withholding by the Company on the
compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you.
8. Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance contributions, payroll tax, fringe benefits
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items legally
due by you is and remains your responsibility and that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Option, including
the grant, vesting or exercise of this Option, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (2) do
not commit to structure the terms of the grant or any aspect of this Option to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You acknowledge that if you are subject to Tax-Related
Items in more than one jurisdiction, the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Item
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer, and
their respective agents, at their discretion, to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and pursuant to this authorization), (c) your payment of a cash
amount, or (d) any other arrangement approved by the Company; all under such
rules as may be established by the Committee and in compliance with the
Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if applicable;
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Committee (as constituted in accordance with Rule 16b-3
under the Exchange Act) shall establish the method of withholding from
alternatives (a)-(d) above, and the Committee shall establish the method prior
to the taxable or withholding event. The Fair Market Value of these Shares,
determined as of the effective date of the Option exercise, will be applied as a
credit against the Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. You acknowledge that the
Company has no obligation to deliver Shares to you until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section.
9. Nature of Grant. In accepting this Option, you acknowledge, understand and
agree that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b) the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if stock options have been granted in
the past;
(c) all decisions with respect to future stock options or other grants, if any,
will be at the sole discretion of the Company;
(d) you are voluntarily participating in the Plan;
(e) this Option and any Shares acquired under the Plan, and the income and value
of same, are not intended to replace any pension rights or compensation;
(f) this Option and any Shares acquired under the Plan, and the income and value
of same, are not part of normal or expected compensation for purpose of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar payments;
(g) unless otherwise agreed with the Company, this Option and any Shares
acquired under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any Service you may provide as a
director of any Parent, Subsidiary or Affiliate;
(h) the future value of the Shares underlying this Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i) if the underlying Shares do not increase in value, this Option will have no
value;
(j) if you exercise this Option and acquire Shares, the value of such Shares may
increase or decrease in value, even below the Exercise Price;
(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from the termination of your Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or engaged or the terms of
your employment or service agreement, if any), and in consideration of the grant
of this Option to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company, the Employer or any Parent,
Subsidiary or Affiliate, waive your ability, if any, to bring any such claim,
and release the Company, the Employer or any Parent, Subsidiary or Affiliate
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(l) if you are providing Service outside the United States, neither the
Employer, the Company nor any Parent, Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of this Option or of any amounts
due to you pursuant to the exercise of this Option or the subsequent sale of any
Shares acquired upon exercise.
10.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and any Parent, Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all stock options or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to third parties in connection with
the implementation, administration and management of the Plan. You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections than your country. You understand that if you
reside outside the United States, he or she may request a list with the names
and addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understands that if
you reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Service status and career with the Employer will
not be adversely affected; the only consequence of refusing or withdrawing your
consent is that Company would not be able to grant you stock options or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
11. Acknowledgement. The Company and you agree that this Option is granted under
and governed by the Notice of Grant, this Agreement and the provisions of the
Plan (incorporated herein by reference). You: (i) acknowledge receipt of a copy
of the Plan prospectus, (ii) represent that you have carefully read and are
familiar with the provisions in the grant documents, and (iii) hereby accept
this Option subject to all of the terms and conditions set forth in this
Agreement and those set forth in the Plan and the Notice of Grant. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice of Grant and this Agreement.
12. Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this Option, you consent to the electronic
delivery of the Notice of Grant, this Agreement, account statements, Plan
prospectuses required by the SEC, U.S. financial reports of the Company, and all
other documents that the Company is required to deliver to its stockholders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to this Option. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at [insert email]. You further
acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. You agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.
13. Compliance with Laws and Regulations. The exercise of this Option will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this Agreement shall be endorsed with appropriate legends, if
any, determined by the Company.
14. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
15. Governing Law; Venue. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice of Grant and this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Diego County, California or the federal courts of the United States for the
Southern District of California and no other courts.
16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
17. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
18. Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
Exercise Price per Share may be adjusted pursuant to the Plan.
19. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.
20. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any clawback or recoupment policy adopted by the Board or required by law
during the term of your employment or other Service that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your Option (whether vested or unvested) and
the recoupment of any gains realized with respect to your Option.
21. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning this
Option are superseded. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement. The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
22. Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws, which may
affect your ability to acquire or sell the Shares or rights to Shares under the
Plan during such times as you are considered to have “inside information”
regarding the Company (as defined by the laws in your country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you are advised to speak to your personal advisor
on this matter.
23. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
24. Appendix. Notwithstanding any provisions in this Agreement, this Option
shall be subject to any special terms and conditions set forth in any Appendix
hereto for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.
25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on this Option and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
26. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.
 
APPENDIX TO
STOCK OPTION AGREEMENT
OBALON THERAPEUTICS INC. 2016
EQUITY INCENTIVE PLAN
Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the Stock Option Agreement, the Notice of Grant or in
the Plan.
Terms and Conditions
This Appendix includes special terms and conditions that govern this Option if
you reside and/or work in one of the countries listed below. If you are a
citizen or resident (or are considered as such for local law purposes) of a
country other than the country in which you are currently residing and/or
working, or if you transfer to another country after receiving this Option, the
Company shall, in its discretion, determine to what extent the special terms and
conditions contained herein shall be applicable to you.
Notifications
This Appendix also includes information regarding securities, exchange control,
tax and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of
September 2016. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that you not rely on the information contained
herein as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
you exercise this Option or at the time you sell any Shares acquired under the
Plan. In addition, the information is general in nature and may not apply to
your particular situation, and the Company is not in a position to assure you of
any particular result. Therefore, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your individual situation.
If you are a citizen or resident (or are considered as such for local tax
purposes) of a country other than the country in which you are currently
residing and/or working, or if you transfer to another country after the grant
of this Option, the information contained herein may not be applicable to you in
the same manner.
UNITED STATES
There are no country-specific provisions.
 


NOTICE OF RESTRICTED STOCK UNIT AWARD
OBALON THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
GRANT NUMBER:                 
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics,
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and the
attached Award Agreement (Restricted Stock Unit Agreement, including any special
terms and conditions for your country set forth in the appendix attached thereto
(collectively, the “RSU Agreement”)). You (“you”) have been granted an award of
Restricted Stock Units (“RSUs”) under the Plan subject to the terms and
conditions of the Plan, this Notice and the attached RSU Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
Number of RSUs:
 
 
 
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 
 
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
 
 
 
 
Expiration Date:
 
The earlier to occur of: (a) the settlement of all vested RSUs granted hereunder
and (b) the tenth anniversary of the Date of Grant. The RSUs expire earlier if
your Service terminates earlier, as described in the RSU Agreement.
 
 
 
 
 
Vesting Schedule:
 
[Sample vesting language:] [25% of the total number of RSUs will vest on the
twelve month anniversary of the Vesting Commencement Date and 25% of the total
number of RSUs will vest on each annual anniversary thereafter so long as your
Service continues.][Note: actual vesting language to match vesting schedule
approved by the Board or Committee]

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service. By accepting this award, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan, this Notice and the RSU Agreement. By accepting this award of RSUs, you
consent to the electronic delivery and acceptance as further set forth in the
RSU Agreement.
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
OBALON THERAPEUTICS, INC.
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Its:
 
 



RESTRICTED STOCK UNIT AGREEMENT
OBALON THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
You have been granted Restricted Stock Units (“RSUs”) by Obalon Therapeutics,
Inc. (the “Company”) subject to the terms, restrictions and conditions of the
Plan, the Notice of Restricted Stock Unit Award (the “Notice”) and this
Restricted Stock Unit Agreement, including any special terms and conditions for
your country set forth in the appendix attached hereto (the “Appendix”)
(collectively, this “RSU Agreement”).
1. Nature of Grant. In accepting this award of RSUs, you acknowledge, understand
and agree that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c) all decisions with respect to future RSUs or other grants, if any, will be
at the sole discretion of the Company;
(d) you are voluntarily participating in the Plan;
(e) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(f) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g) unless otherwise agreed with the Company, the RSUs and any Shares acquired
under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company;
(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your Service (for any
reason whatsoever whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where you are providing Service or the terms of your
employment or service agreement, if any), and in consideration of the grant of
the RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, the Employer (as defined below), or any
other Parent or Subsidiary of the Company, waive your ability, if any, to bring
any such claim, and release the Company, the Employer and its Parent or
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and
(j) the following provisions apply only if you are providing Service outside the
United States:
(i) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;
and (ii) neither the Company, the Employer nor any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
2. Settlement. Settlement of RSUs shall be made in the same calendar year as the
applicable date of vesting under the vesting schedule set forth in the Notice;
provided, however, that if the vesting date under the vesting schedule set forth
in the Notice is in December, then settlement of any RSUs that vest in December
shall be within 30 days of vesting. Settlement of RSUs shall be in
Shares. Settlement means the delivery to you of the Shares vested under the
RSUs. Fractional Shares will not be issued.
3. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.
4. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.
5. No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
6. Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate, without payment of any consideration to
you. For purposes of this award of RSUs, your Service will be considered
terminated as of the date you are no longer providing Service (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where you are employed or the terms of
your employment or service agreement, if any) and will not be extended by any
notice period mandated under local employment laws (e.g., Service would not
include a period of “garden leave” or similar period). In case of any dispute as
to whether your termination of Service has occurred, the Committee shall have
sole discretion to determine whether such termination has occurred (including
whether you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.
7. Tax Consequences. You acknowledge that there will be certain consequences
with regard to income tax, national or social insurance contributions, payroll
tax, fringe benefits tax, payment on account or other tax-related items
(“Tax-Related Items”) upon settlement of the RSUs or disposition of the Shares,
if any, received in connection therewith, and you should consult a tax adviser
regarding your tax obligations prior to such settlement or disposition in the
jurisdiction where you are subject to tax.
8. Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding and payment on account obligations of the Company
and/or the Employer. In this regard, you authorize the Company and/or the
Employer, and their respective agents, at their discretion, to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or the Employer. With the
Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when
your RSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), (c) payment by you of an amount
equal to the Tax-Related Items directly by cash, cheque, wire transfer, bank
draft or money order payable to the Company, or (d) any other arrangement
approved by the Company; all under such rules as may be established by the
Committee and in compliance with the Company’s Insider Trading Policy and 10b5-1
Trading Plan Policy, if applicable; provided, however, that if you are a Section
16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(d) above, and the
Committee shall establish the method prior to the taxable or withholding
event. The Fair Market Value of these Shares, determined as of the effective
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
RSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or the vesting and settlement of
the RSUs that cannot be satisfied by the means previously described. You
acknowledge that the Company has no obligation to deliver Shares to you until
you have satisfied the obligations in connection with the Tax-Related Items as
described in this Section.
9.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this RSU Agreement and any other RSU grant materials by and
among, as applicable, the Company, the Employer and any other Parent or
Subsidiaries, for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all RSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan.
You understand that Data will be transferred to the stock plan service provider
as may be designated by the Company from time to time, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative. You authorize the Company, the designated broker
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected. The only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
10. Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan.
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with the provisions in the grant
documents, and (iii) hereby accept the RSUs subject to all of the terms and
conditions set forth in this RSU Agreement and those set forth in the
Notice. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this RSU Agreement.
11. Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this RSU Agreement, nor any waiver of any rights under this RSU Agreement,
shall be effective unless in writing and signed by the parties to this RSU
Agreement. The failure by either party to enforce any rights under this RSU
Agreement shall not be construed as a waiver of any rights of such party.
12. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer, which compliance the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, you agree that the
Company shall have unilateral authority to amend the Plan and this RSU Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares. Finally, the Shares issued pursuant to
this RSU Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.
13. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Shares. You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14. Governing Law; Venue. This RSU Agreement, all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Diego County, California or the federal courts of the United States for the
Southern District of California and no other courts.
 
15. Severability. If one or more provisions of this RSU Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this RSU Agreement, (ii) the balance of this
RSU Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this RSU Agreement shall be enforceable in accordance with
its terms.
16. No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.
17. Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. You agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. Also, you understand that your consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if you have provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail at [insert email]. Finally, you
understand that you are not required to consent to electronic delivery.
18. Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.
19. Language. If you have received this RSU Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20. Appendix. Notwithstanding any provisions in this Restricted Stock Unit
Agreement, this award of RSUs shall be subject to any special terms and
conditions set forth in any Appendix hereto for your country. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this RSU Agreement.
21. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


22. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this RSU Agreement shall not operate or be construed as a waiver of
any other provision of this RSU Agreement, or of any subsequent breach by you or
any other Participant.
23. Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this RSU Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
six-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section
409A. Payments pursuant to this section are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
24. Award Subject to Company Clawback or Recoupment. The RSUs shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service that is applicable to executive officers, Employees,
Directors or other service providers of the Company, and in addition to any
other remedies available under such policy and applicable law may require the
cancellation of your RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to your RSUs.
BY ACCEPTING THIS AWARD OF RSUS, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
 
APPENDIX
ADDITIONAL TERMS AND CONDITIONS
RESTRICTED STOCK UNIT AGREEMENT
OBALON THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the RSU Agreement, the Notice or in the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside in one of the countries listed
below. If you are a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which you are currently
residing and/or working, or if you transfer to another country after receiving
the RSUs, the Company shall, in its discretion, determine to what extent the
special terms and conditions contained herein shall be applicable to you.
Notifications
This Appendix also includes information regarding securities, exchange control,
tax and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of
September 2016. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that the RSUs vest or you sell Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your individual situation.
Finally, if you are a citizen or resident (or are considered as such for local
tax purposes) of a country other than the one in which you are currently
residing and/or working, or if you transfer to another country after the grant
of the RSUs, the information contained herein may not be applicable to you in
the same manner.
UNITED STATES
There are no country-specific provisions.
 


NOTICE OF STOCK APPRECIATION RIGHT AWARD
OBALON THERAPEUTICS INC.
2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Appreciation Right Award (the “Notice of
Grant”) and the attached Stock Appreciation Right Agreement (the “SAR
Agreement”). You have been granted an award of Stock Appreciation Rights (the
“SAR”) of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice of Grant and the SAR Agreement.
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
 
 
Fair Market Value on Date of Grant:
 
 
 
 
 
 
 
Total Number of Shares:
 
 
 
 
 
 
 
Expiration Date:
 
 
 
 
 
 
 
Vesting Schedule:
 
[Sample vesting language:] [The SAR becomes exercisable with respect to the
first 25% of the Shares subject to the SAR when you complete 12 months of
continuous Service from the Vesting Commencement Date. Thereafter, the SAR
becomes exercisable with respect to an additional 1/48th of the Shares subject
to the SAR when you complete each month of Service.] [Note: actual vesting
language to match vesting schedule approved by the Board or Committee]

You acknowledge that the vesting of the SAR pursuant to this Notice of Grant is
earned only by continuing Service. By accepting the SAR, you and the Company
agree that the SAR is granted under and governed by the terms and conditions of
the Plan, the Notice of Grant and the SAR Agreement. By accepting the SAR, you
consent to electronic delivery as set forth in the SAR Agreement.
 
 
 
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
OBALON THERAPEUTICS INC.
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 



STOCK APPRECIATION RIGHT AWARD AGREEMENT
OBALON THERAPEUTICS INC., INC.
2016 EQUITY INCENTIVE PLAN
You have been granted an award of Stock Appreciation Rights (the “SAR”) by
Obalon Therapeutics Inc. (the “Company”) under the 2016 Equity Incentive Plan
(the “Plan”), subject to the terms and conditions of the Plan, the Notice of
Stock Appreciation Right Award (the “Notice of Grant”) and this Stock
Appreciation Right Agreement (the “Agreement”).
1. Grant of SAR. You have been granted a SAR for the number of Shares set forth
in the Notice of Grant at the fair market value set forth in the Notice of
Grant. In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.
2. Termination Period.
(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this SAR will expire at the close of
business at Company headquarters on the date three months after your termination
of Service (subject to the expiration detailed in Section 6). In no event shall
this SAR be exercised later than the Expiration Date set forth in the Notice of
Grant. If your Service is terminated for Cause, this SAR will expire upon the
date of such termination. The Company determines when your Service terminates
for all purposes under this Agreement.
(b) Death; Disability. If you die before your Service terminates (or you die
within three months of your termination of Service to the Company other than for
Cause), then this SAR will expire at the close of business at Company
headquarters on the date 12 months after the date of death (subject to the
expiration detailed in Section 6). If your Service terminates because of your
Disability, then this SAR will expire at the close of business at Company
headquarters on the date 12 months after your termination date (subject to the
expiration detailed in Section 6).
(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this SAR be exercised
later than the Expiration Date set forth in the Notice of Grant.
3. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this SAR may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice of Grant.
4. Exercise of SAR.
(a) Right to Exercise. This SAR is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the SAR is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This SAR may not be exercised for a fraction of a Share.
(b) Method of Exercise. This SAR is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the SAR, the number of Shares in respect of which
the SAR is being exercised, and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. This SAR shall be deemed to be exercised upon receipt
by the Company of a fully executed Exercise Notice and any applicable tax
withholding due upon exercise of the SAR.
(c) No Shares shall be issued pursuant to the exercise of this SAR unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the exercised
Shares shall be considered transferred to you on the date the SAR is exercised
with respect to such exercised Shares.
5. Non-Transferability of SAR. This SAR may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during your lifetime only by you unless otherwise permitted by
the Committee on a case-by-case basis. The terms of the Plan and this Agreement
shall be binding upon your executors, administrators, heirs, successors and
assign.
6. Term of SAR. This SAR shall in any event expire on the expiration date set
forth in the Notice of Grant, which date is 10 years after the Date of Grant.
7. Tax Consequences. You should consult a tax adviser for tax consequences
relating to this SAR in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS SAR OR DISPOSING OF THE
SHARES. If you are an Employee or a former Employee, the Company may be required
to withhold from your compensation an amount equal to the minimum amount the
Company is required to withhold for income and employment taxes or collect from
you and pay to the applicable taxing authorities an amount in cash equal to a
percentage of this compensation income at the time of exercise.
8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the SAR, including the grant, vesting or exercise of the SAR, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the SAR to reduce or eliminate your liability for Tax-Related
Items. You acknowledge that if you are subject to Tax-Related Items in more than
one jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to exercise of the SAR, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this SAR, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event.. The Fair Market
Value of these Shares, determined as of the effective date of the SAR exercise,
will be applied as a credit against the withholding taxes. You shall pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of your participation in the
Plan or your purchase of Shares that cannot be satisfied by the means previously
described. Finally, you acknowledge that the Company has no obligation to honor
the exercise or deliver Shares to you until you have satisfied the obligations
in connection with the Tax-Related Items as described in this Section.
9. Acknowledgement. The Company and you agree that the SAR is granted under and
governed by the Notice of Grant, this Agreement and the provisions of the Plan
(incorporated herein by reference). You: (i) acknowledge receipt of a copy of
the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the SAR subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice of Grant. You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, the Notice of Grant and the SAR Agreement.
10. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
11. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.
12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice of Grant and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California in San Diego County, California or
the federal courts of the United States for the Southern District of California
and no other courts.
13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
14. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this SAR, you consent to the electronic delivery of the
Notice of Grant, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the SAR.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, you understand that your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.
15. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the SAR shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of your employment or other Service that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your SAR (whether vested or unvested) and
the recoupment of any gains realized with respect to your SAR.
BY ACCEPTING THIS SAR, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.
 


NOTICE OF RESTRICTED STOCK AWARD
OBALON THERAPEUTICS INC.
2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Award (the “Notice”) and the
attached Restricted Stock Agreement (the “Restricted Stock Agreement”). You have
been granted the opportunity to purchase Shares of Obalon Therapeutics Inc. (the
“Company”) that are subject to restrictions (the “Restricted Shares”) and the
terms and conditions of the Plan, this Notice and the attached Restricted Stock
Agreement.
 
 
 
 
Name of Purchaser:
 
 
 
 
Total Number of Restricted Shares Awarded:
 
 
 
 
Fair Market Value per Restricted Share:
 
$
 
 
Total Fair Market Value of Award:
 
$
 
 
Purchase Price per Restricted Share:
 
$
 
 
Total Purchase Price for all Restricted Shares:
 
$
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Vesting Schedule:
 
[Sample vesting language:] [Subject to the limitations set forth in this Notice,
the Plan and the Restricted Stock Agreement, 25% of the total number of
Restricted Shares will vest on the 12 month anniversary of the Vesting
Commencement Date and 12.5% of the total number of Restricted Shares will vest
on each six month anniversary thereafter so long as your Service continues.]
[Note: actual vesting language to match vesting schedule approved by the Board
or Committee]
 
 
Additional Terms:
 
¨ If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment
1 if the box is not checked.

You acknowledge that the vesting of the Restricted Shares pursuant to this
Notice is earned only by continuing Service. By accepting the Restricted Shares,
you and the Company agree that the Restricted Shares are granted under and
governed by the terms and conditions of the Plan, the Notice and the Restricted
Stock Agreement. By accepting the Restricted Shares, you consent to electronic
delivery as set forth in the Restricted Stock Agreement. If the Restricted Stock
Agreement is not executed by you within thirty (30) days of the Company’s
delivery of this Agreement to you, then this grant shall be void.
 
 
 
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
OBALON THERAPEUTICS INC.
 
 
 
 
 
Signature
 
 
 
 
 
By:
 
 



 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 

 


RESTRICTED STOCK AGREEMENT
OBALON THERAPEUTICS INC.
2016 EQUITY INCENTIVE PLAN
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made by and between Obalon
Therapeutics Inc., a Delaware corporation (the “Company”), and the purchaser
named on the Notice of Restricted Stock Award (the “Notice”) (“you”) pursuant to
the Company’s 2016 Equity Incentive Plan (the “Plan”) as of the date you have
executed the Notice. Unless otherwise defined herein, the terms defined in the
Plan shall have the same meanings in this Agreement.
1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to you, and you
agree to purchase from the Company, the number of Shares shown on the Notice at
the Purchase Price per Share set forth on the Notice. The term “Shares” refers
to the purchased Shares and all securities received in replacement of or in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which you are entitled by reason of your
ownership of the Shares.
2. Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution of this Agreement by the parties, or on such other date as the
Company and you shall agree (the “Purchase Date”). On the Purchase Date, the
Company will issue a stock certificate registered in your name, or
uncertificated shares designated for you in book entry form on the records of
the Company’s transfer agent, representing the Shares to be purchased by you
against payment of the purchase price therefor by you by (a) check made payable
to the Company, (b) cancellation of indebtedness of the Company to you, (c) your
personal Services that the Committee has determined have already been or will be
rendered to the Company, or (d) a combination of the foregoing.
3. Restrictions on Resale. By signing this Agreement, you agree not to sell any
Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as you are providing
Service to the Company or a Subsidiary of the Company.
4. Company’s Repurchase Right for Unvested Shares. The Company, or (subject to
Section 4.4) its assignee, shall have the right (but not the obligation) to
repurchase a portion of the Shares that are Unvested Shares (as defined below)
at the times and on the terms and conditions set forth in this Section (the
“Repurchase Right”) if your Service terminates for any reason, or no reason,
including without limitation, death, Disability (as defined in the Plan),
voluntary resignation or termination by the Company with or without Cause.
4.1 Termination of Service. In case of any dispute as to whether your Service
has terminated, the Committee shall have discretion to determine in good faith
whether your Service has been terminated and the effective date of your
termination of Service.
4.2 Vested and Unvested Shares. Shares that are vested pursuant to the Vesting
Schedule set forth in the Notice are “Vested Shares.” Shares that are not vested
pursuant to the Vesting Schedule set forth in the Notice are “Unvested Shares.”
On the Date of Grant, all of the Shares will be Unvested Shares. No fractional
Shares shall be issued. No Shares will become Vested Shares after your
termination of Service unless as set forth in the Vesting Schedule in the Notice
of Grant. The number of the Shares that are Vested Shares or Unvested Shares
will be proportionally adjusted to reflect any stock split, reverse stock split
or similar change in the capital structure of the Company as set forth in
Section 2.6 of the Plan occurring after the Date of Grant.
4.3 Exercise of Repurchase Right. Unless the Company provides written notice to
you within 90 days from the date of termination of your Service to the Company
that the Company does not intend to exercise its Repurchase Right with respect
to some or all of the Unvested Shares, the Repurchase Right shall be deemed
automatically exercised by the Company as of the 90th day following such
termination, provided that the Company may notify you that it is exercising its
Repurchase Right as of a date prior to such 90th day. Unless you are otherwise
notified by the Company pursuant to the preceding sentence that the Company does
not intend to exercise its Repurchase Right as to some or all of the Unvested
Shares, execution of this Agreement by you constitutes written notice to you of
the Company’s intention to exercise its Repurchase Right with respect to all
Unvested Shares to which such Repurchase Right applies at the time of your
termination of Service. The Company, at its choice, may satisfy its payment
obligation to you with respect to exercise of the Repurchase Right by either (A)
delivering a check to you or wiring funds in the amount of the purchase price
for the Unvested Shares being repurchased, or (B) in the event you are indebted
to the Company, canceling an amount of such indebtedness equal to the purchase
price for the Unvested Shares being repurchased, or (C) by a combination of (A)
and (B) so that the combined payment and cancellation of indebtedness equals
such purchase price. In the event of any deemed automatic exercise of the
Repurchase Right by canceling an amount of such indebtedness equal to the
purchase price for the Unvested Shares being repurchased, such cancellation of
indebtedness shall be deemed automatically to occur as of the date of
termination of your Service unless the Company otherwise satisfies its payment
obligations. As a result of any repurchase of Unvested Shares pursuant to the
Repurchase Right, the Company shall become the legal and beneficial owner of the
Unvested Shares being repurchased and shall have all rights and interest therein
or related thereto, and the Company shall have the right to transfer to its own
name the number of Unvested Shares being repurchased by the Company, without
further action by you.
4.4 Assignment. The Repurchase Right may be assigned by the Company in whole or
in part to any persons or organization.
4.5 Additional or Exchanged Securities and Property. Subject to the provisions
of Section 4.2 above, in the event of a merger or consolidation of the Company
with or into another entity, any other corporate reorganization, a stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, any securities or other property (including cash
or cash equivalents) that are by reason of such transaction exchanged for, or
distributed or issued with respect to, any Unvested Shares shall immediately be
subject to the Repurchase Right. Appropriate adjustments shall be made to the
price per share to be paid for Unvested Shares upon the exercise of the
Repurchase Right (by allocating such price among the Unvested Shares and such
other securities or property), provided that the aggregate purchase price
payable for the Unvested Shares and all such other securities and property shall
remain the same price that was original payable under the Repurchase Right to
repurchase such Unvested Shares. Subject to the provisions of Section 4.2 above,
in the event of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, the Repurchase Option may be
exercised by the Company’s successor.
5. Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
the Company and you, you may not transfer any Unvested Shares, or any interest
therein, unless consented to in writing by a duly authorized representative of
the Company. Any purported transfer is void and of no effect, and no purported
transferee thereof will be recognized as a holder of the Unvested Shares for any
purpose whatsoever. Should such a transfer purport to occur, the Company may
refuse to carry out the transfer on its books, set aside the transfer, or
exercise any other legal or equitable remedy. In the event the Company consents
to a transfer of Unvested Shares, all transferees of Shares or any interest
therein will receive and hold such Shares or interest subject to the provisions
of this Agreement, including, insofar as applicable, the Repurchase Right. In
the event of any purchase by the Company hereunder where the Shares or interest
are held by a transferee, the transferee shall be obligated, if requested by the
Company, to transfer the Shares or interest you for consideration equal to the
amount to be paid by the Company hereunder. In the event the Repurchase Right is
deemed exercised by the Company, the Company may deem any transferee to have
transferred the Shares or interest to you prior to their purchase by the
Company, and payment of the purchase price by the Company to such transferee
shall be deemed to satisfy your obligation to pay such transferee for such
Shares or interest, and also to satisfy the Company’s obligation to pay you for
such Shares or interest.
6. Acceptance of Restrictions. Acceptance of the Shares shall constitute your
agreement to such restrictions and the legending of your certificates or the
notation in the Company’s direct registration system for stock issuance and
transfer of such restrictions and accompanying legends set forth in Section 7.1
with respect thereto. Notwithstanding such restrictions, however, so long as you
are the holder of the Shares, or any portion thereof, he or she shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a stockholder with respect thereto.
7. Stop Transfer Orders.
7.1 Stop-Transfer Notices. You agree that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
7.2 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.
8. No Rights as Employee, Director or Consultant. You understand that your
employment or consulting relationship with the Company is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”), and that nothing
in this Agreement changes the at-will nature of that relationship. Nothing in
this Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent, Subsidiary or Affiliate of the Company, to terminate your
Service, for any reason, with or without Cause.
9. Miscellaneous.
9.1 Acknowledgement. The Company and you agree that the Restricted Shares are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan (incorporated herein by reference). You: (i) acknowledge receipt of a
copy of the Plan and the Plan prospectus, (ii) represent that you have carefully
read and are familiar with their provisions, and (iii) hereby accept the
Restricted Shares subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and the Restricted Stock
Agreement.


9.2 Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9.3 Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.
9.4 Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice and this Agreement, the
parties hereby submit and consent to litigation in the exclusive jurisdiction of
the State of California and agree that any such litigation shall be conducted
only in the courts of California in San Diego County, California or the federal
courts of the United States for the Southern District of California and no other
courts.
9.5 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
9.6 Notices. Any notice to be given under the terms of the Plan shall be
addressed to the Company in care of its principal office, and any notice to be
given to you shall be addressed to you at the address maintained by the Company
for such person or at such other address as you may specify in writing to the
Company.
9.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed an original and all of which together shall
constitute one instrument.
9.8 U.S. Tax Consequences. Unless an Election (defined below) is made, upon
vesting of Shares, you will include in taxable income the difference between the
fair market value of the vesting Shares, as determined on the date of their
vesting, and the price paid for the Shares. This will be treated as ordinary
income by you and will be subject to withholding by the Company when required by
applicable law. In the absence of an Election, the Company shall satisfy the
withholding requirements as set forth in Section 10 below. If you make an
Election, then you must, prior to making the Election, pay in cash (or check) to
the Company an amount equal to the amount the Company is required to withhold
for income and employment taxes.


10. Withholding Taxes and Stock Withholding. Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Shares received under this award, including
the award or vesting of such Shares, the subsequent sale of Shares under this
award and the receipt of any dividends; and (2) do not commit to structure the
terms of the award or any aspect of the Restricted Shares to reduce or eliminate
your liability for Tax-Related Items. You acknowledge that if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
The Company will only recognize you as a record holder of Shares if you have
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer. With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
released from the Repurchase Right when they vest, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf and you hereby authorize such sales
by this authorization), (c) your payment of a cash amount, or (d) any other
arrangement approved by the Company; all under such rules as may be established
by the Committee and in compliance with the Company’s Insider Trading Policy and
10b5-1 Trading Plan Policy, if applicable; provided however, that if you are a
Section 16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(d) above, and the
Committee shall establish the method prior to the Tax-Related Items withholding
event. The Fair Market Value of these Shares, determined as of the effective
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. You shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares that cannot be satisfied by the means previously
described. Finally, you acknowledge that the Company has no obligation to
deliver Shares to you until you have satisfied the obligations in connection
with the Tax-Related Items as described in this Section.
11. Section 83(b) Election. You hereby acknowledge that you have been informed
that, with respect to the purchase of the Shares, an election may be filed by
you with the Internal Revenue Service, within 30 days of the purchase of the
Shares, electing for United States tax purposes pursuant to Section 83(b) of the
Code to be taxed currently on any difference between the purchase price of the
Shares and their Fair Market Value on the date of purchase (the
“Election”). Making the Election will result in recognition of taxable income to
you on the date of purchase, measured by the excess, if any, of the Fair Market
Value of the Shares over the purchase price for the Shares. Absent such an
Election, taxable income will be measured and recognized by you at the time or
times on which the Company’s Repurchase Right lapses. You are strongly
encouraged to seek the advice of your own tax advisors in connection with the
purchase of the Shares and the advisability of filing of the Election. YOU
ACKNOWLEDGE THAT IT IS SOLELY YOUR RESPONSIBILITY, AND NOT THE COMPANY’S
RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE,
EVEN IF YOU REQUEST THE COMPANY, OR ITS REPRESENTATIVE, TO MAKE THIS FILING ON
YOUR BEHALF.
 
12. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Restricted Stock Award, you consent to the electronic
delivery of the Notice, this Agreement, the Plan, account statements, Plan
prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the
Restricted Stock Award. Electronic delivery may include the delivery of a link
to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost if you contact the Company by telephone, through a postal service or
electronic mail at [insert email]. You further acknowledge that you will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at [insert email]. Finally, you understand that you are not required to consent
to electronic delivery.
13. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Shares shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of your employment or other Service with the
Company that is applicable to you. In addition to any other remedies available
under such policy, applicable law may require the cancellation of your Shares
(whether vested or unvested) and the recoupment of any gains realized with
respect to your Shares.
BY ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.
 


RECEIPT
Obalon Therapeutics Inc. hereby acknowledges receipt of (check as applicable):
¨ A check or wire transfer in the amount of $        
¨ The cancellation of indebtedness in the amount of $        
¨ Given by                      as consideration for the book entry in your name
or Certificate No. -     for                 shares of Common Stock of Obalon
Therapeutics Inc.
¨ Other method as permitted by the Plan and specifically approved by the Board
or Committee, and described here:
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OBALON THERAPEUTICS INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 

 


RECEIPT AND CONSENT
The undersigned hereby acknowledges the book entry in his or her name or receipt
of a photocopy of Certificate No. -      for                  shares of Common
Stock of Obalon Therapeutics Inc. (the “Company”).
The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that he or she has previously entered into with the Company. As escrow
holder, the Secretary of the Company, or his or her designee, holds the original
of the aforementioned certificate issued in the undersigned’s name. To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, the undersigned has executed the attached Assignment Separate
from Certificate.
 
 
 
 
Dated:
 
            , 20
 
 
Signature:
 
 
 
 
Print Name:
 
 

 


STOCK POWER AND ASSIGNMENT
SEPARATE FROM STOCK CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of             ,         , [COMPLETE AT THE TIME OF PURCHASE] (the
“Agreement”), the undersigned hereby sells, assigns and transfers unto
                    ,                  shares of the Common Stock of Obalon
Therapeutics Inc., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented hereby by book entry
or by Certificate No(s).      [COMPLETE AT THE TIME OF PURCHASE] delivered
herewith, and does hereby irrevocably constitute and appoint the Secretary of
the Company as the undersigned’s attorney-in-fact, with full power of
substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.
 
 
 
 
 
 
 
 
 
 
Dated:
 
            ,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 

Instructions: Please do not fill in any blanks other than the signature
line. The purpose of this document is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its “Repurchase Right” set
forth in the Agreement without requiring additional action.
 


NOTICE OF STOCK BONUS AWARD
OBALON THERAPEUTICS INC.
2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Bonus Award (the “Notice”) and the attached
Stock Bonus Award Agreement (the “Stock Bonus Agreement”). You have been granted
an award of Shares under the Plan (the “Stock Bonus Award”) subject to the terms
and conditions of the Plan, this Notice and the attached Stock Bonus Agreement.
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
Number of Shares:
 
 
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Vesting Schedule:
 
[Sample vesting language:] [Subject to the limitations set forth in this Notice,
the Plan and the Stock Bonus Agreement, 25% of the total number of Shares
subject to the Stock Bonus Award will vest on the 12 month anniversary of the
Vesting Commencement Date and 12.5% of the total number of Shares will vest on
each six month anniversary thereafter so long as your Service continues.]
[Note: actual vesting language to match vesting schedule approved by the Board
or Committee]

You acknowledge that the vesting of the Shares pursuant to this Notice is earned
only by continuing Service. By accepting this Stock Bonus Award, you and the
Company agree that this Stock Bonus Award is granted under and governed by the
terms and conditions of the Plan, the Notice and the Stock Bonus Agreement. By
accepting this Stock Bonus Award, you consent to electronic delivery as set
forth in the Stock Bonus Agreement.
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
OBALON THERAPEUTICS INC.
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 



STOCK BONUS AWARD AGREEMENT
OBALON THERAPEUTICS INC.
2016 EQUITY INCENTIVE PLAN
You have been granted a Stock Bonus Award (“Stock Bonus Award”) by Obalon
Therapeutics Inc. (the “Company”), subject to the terms, restrictions and
conditions of the Plan, the Notice of Stock Bonus Award (the “Notice”) and this
Stock Bonus Award Agreement (this “Agreement”).
1. Issuance. Your Stock Bonus Award shall be issued in Shares, and the Company’s
transfer agent shall record ownership of such Shares in your name as soon as
reasonably practicable.
2. No Stockholder Rights. Unless and until you are recorded as the holder of
such Shares on the stock records of the Company and its transfer agent, you
shall have no right to dividends or to vote Shares.
3. No-Transfer. Unvested Shares subject to your Stock Bonus Award shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of by
you or any person whose interest derives from your interest. “Unvested Shares”
are Shares that have not yet vested pursuant to the terms of the vesting
schedule set forth in the Notice.
4. Termination. If your Service terminates for any reason, all Unvested Shares
shall immediately be forfeited to the Company, and all rights you have to such
Unvested Shares shall immediately terminate. In case of any dispute as to
whether a termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred and the effective
date of such termination.
5. Tax Consequences. YOU SHOULD CONSULT A TAX ADVISER BEFORE ACQUIRING THE
SHARES IN THE JURISDICTION IN WHICH YOU ARE SUBJECT TO TAX. Shares shall not be
issued under this Agreement unless you make arrangements acceptable to the
Company to pay any withholding taxes that may be due as a result of the
acquisition or vesting of Shares.
6. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the award or vesting of such Shares, the
subsequent sale of Shares under this award and the receipt of any dividends; and
(2) do not commit to structure the terms of the award to reduce or eliminate
your liability for Tax-Related Items. You acknowledge that if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
The Company will only recognize you as a record holder of Shares if you have
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer. With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
released when they vest, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes. You shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.
7. Acknowledgement. The Company and you agree that the Stock Bonus Award is
granted under and governed by the Notice, this Agreement and the provisions of
the Plan (incorporated herein by reference). You: (i) acknowledge receipt of a
copy of the Plan and the Plan prospectus, (ii) represent that you have carefully
read and are familiar with their provisions, and (iii) hereby accept the Stock
Bonus Award subject to all of the terms and conditions set forth herein and
those set forth in the Plan and the Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and the Stock Bonus Award.
8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.
10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice and this Agreement, the
parties hereby submit and consent to litigation in the exclusive jurisdiction of
the State of California and agree that any such litigation shall be conducted
only in the courts of California in San Diego County, California or the federal
courts of the United States for the Southern District of California and no other
courts.
10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
11. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Stock Bonus Award, you consent to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Stock Bonus
Award. Electronic delivery may include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other delivery determined
at the Company’s discretion. You acknowledge that you may receive from the
Company a paper copy of any documents delivered electronically at no cost if you
contact the Company by telephone, through a postal service or electronic mail at
[insert email]. You further acknowledge that you will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, you understand that you must provide on request to the Company or any
designated third party a paper copy of any documents delivered electronically if
electronic delivery fails. Also, you understand that your consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if you have provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail at [insert email]. Finally, you
understand that you are not required to consent to electronic delivery.
12. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Stock Bonus Award shall be subject to clawback or recoupment
pursuant to any compensation clawback or recoupment policy adopted by the Board
or required by law during the term of your employment or other Service with the
Company that is applicable to you. In addition to any other remedies available
under such policy, applicable law may require the cancellation of your Stock
Bonus Award (whether vested or unvested) and the recoupment of any gains
realized with respect to your Stock Bonus Award.
BY ACCEPTING THE STOCK BONUS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
 


NOTICE OF PERFORMANCE SHARES AWARD
OBALON THERAPEUTICS INC.
2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Performance Shares Award (the “Notice”) and the
attached Performance Shares Award Agreement (the “Performance Shares
Agreement”). You have been granted an award of Performance Shares (the
“Performance Shares Award”) under the Plan subject to the terms and conditions
of the Plan, this Notice and the attached Performance Shares Agreement.
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
Number of Shares:
 
 
 
 
Date of Grant:
 
 
 
 
Fair Market Value on Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Vesting Schedule:
 
Subject to the limitations set forth in this Notice, the Plan and the
Performance Shares Agreement, the Shares will vest in accordance with the
following schedule: [INSERT VESTING SCHEDULE]

You acknowledge that the vesting of the Performance Shares Award pursuant to
this Notice is earned only by continuing Service and meeting the Performance
Factors enumerated above. By accepting the Performance Shares Award, you and the
Company agree that the Performance Shares Award is granted under and governed by
the terms and conditions of the Plan, the Notice and the Performance Shares
Agreement. By accepting the Performance Shares Award, you consent to electronic
delivery as set forth in the Performance Shares Agreement.
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
OBALON THERAPEUTICS INC.
 
 
 
 
 
Print Name:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 



PERFORMANCE SHARES AGREEMENT
OBALON THERAPEUTICS INC.
2016 EQUITY INCENTIVE PLAN
You have been granted a Performance Shares Award (“Performance Shares Award”) by
Obalon Therapeutics Inc. (the “Company”), subject to the terms, restrictions and
conditions of the Plan, the Notice of Performance Shares Award (“Notice”) and
this Performance Shares Agreement (this “Agreement”).
1. Settlement. Your Performance Shares Award shall be settled in Shares and the
Company’s transfer agent shall record ownership of such Shares in your name as
soon as reasonably practicable after achievement of the Performance Factors
enumerated in the Notice.
2. No Stockholder Rights. Unless anduntil you are recorded as the holder of such
Shares on the stock records of the Company and its transfer agent, you shall
have no right to dividends or to vote Shares.
3. No-Transfer. Your interest in this Performance Shares Award shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of.
4. Termination. If your Service terminates for any reason, all of your rights
under the Plan, this Agreement and the Notice in respect of this Award shall
immediately terminate. In case of any dispute as to whether a termination of
Service has occurred, the Committee shall have sole discretion to determine
whether such termination has occurred and the effective date of such
termination.
5. Tax Consequences. YOU SHOULD CONSULT A TAX ADVISER BEFORE ACQUIRING THE
SHARES IN THE JURISDICTION IN WHICH YOU ARE SUBJECT TO TAX. Shares shall not be
issued under this Agreement unless you make arrangements acceptable to the
Company to pay any withholding taxes that may be due as a result of the
acquisition or vesting of Shares.
6. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the award or vesting of such Shares, the
subsequent sale of Shares under this award and the receipt of any dividends; and
(2) do not commit to structure the terms of the award to reduce or eliminate
your liability for Tax-Related Items. You acknowledge that if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
The Company will only recognize you as a record holder of Shares if you have
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer. With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
issued to you when they vest, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf and you hereby authorize such sales by this
authorization), (c) your payment of a cash amount, or (d) any other arrangement
approved by the Company; all under such rules as may be established by the
Committee and in compliance with the Company’s Insider Trading Policy and 10b5-1
Trading Plan Policy, if applicable; provided however, that if you are a Section
16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(d) above, and the
Committee shall establish the method prior to the Tax-Related Items withholding
event. The Fair Market Value of these Shares, determined as of the effective
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. You shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares that cannot be satisfied by the means previously
described. Finally, you acknowledge that the Company has no obligation to
deliver Shares to you until you have satisfied the obligations in connection
with the Tax-Related Items as described in this Section.
7. Acknowledgement. The Company and you agree that the Performance Shares Award
is granted under and governed by the Notice, this Agreement and the provisions
of the Plan (incorporated herein by reference). You: (i) acknowledge receipt of
a copy of the Plan and the Plan prospectus, (ii) represent that you have
carefully read and are familiar with their provisions, and (iii) hereby accept
the Performance Shares Award subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice. You hereby agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and this
Agreement.
8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.
10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice and this Agreement, the
parties hereby submit and consent to litigation in the exclusive jurisdiction of
the State of California and agree that any such litigation shall be conducted
only in the courts of California in San Diego County, California or the federal
courts of the United States for the Southern District of California and no other
courts.
10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
11. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Performance Shares Award, you consent to the electronic
delivery of the Notice, this Agreement, the Plan, account statements, Plan
prospectuses required by the Securities and Exchange Commission, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the
Performance Shares Award. Electronic delivery may include the delivery of a link
to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. You acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost if you contact the Company by telephone, through a postal service or
electronic mail at [insert email]. You further acknowledge that you will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at [insert email]. Finally, you understand that you are not required to consent
to electronic delivery.
12. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, Performance Shares Award shall be subject to clawback or
recoupment pursuant to any compensation clawback or recoupment policy adopted by
the Board or required by law during the term of your employment or other Service
with the Company that is applicable to you. In addition to any other remedies
available under such policy, applicable law may require the cancellation of your
Performance Shares Award (whether vested or unvested) and the recoupment of any
gains realized with respect to your Performance Shares Award.
BY ACCEPTING THE PERFORMANCE SHARES AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.
 




26


US‑DOCS\100836753.2